           Case 1:19-cv-01051-LJO-BAM Document 1 Filed 07/29/19 Page 1 of 8



 1   G. Thomas Martin, III, Esq. (SBN 218456)
     Nicholas J. Bontrager, Esq. (SBN 252114)
 2   MARTIN & BONTRAGER, APC
 3   6464 W. Sunset Blvd, Suite 960
     Los Angeles, CA 90028
 4
     Telephone: 323.940.1700
 5   Facsimile: 323.328.8095
 6   tom@mblawapc.com
     nick@mblawapc.com
 7   Attorneys for Plaintiff
 8
 9
10
                         UNITED STATES DISTRICT COURT

11                     EASTERN DISTRICT OF CALIFORNIA
12
13   SHELLY ROBERTSON,                       Case No.:

14               Plaintiff,
                                             COMPLAINT AND DEMAND FOR
15         vs.                               JURY TRIAL FOR:
16
                                             1. VIOLATIONS OF THE
17   CAPITAL ONE BANK, N.A.,                    ROSENTHAL FAIR DEBT
18               Defendant(s).                  COLLECTION PRACTICES
                                                ACT [CAL. CIV. CODE § 1788]
19
20                                           2. VIOLATIONS OF THE
                                                TELEPHONE CONSUMER
21
                                                PROTECTION ACT [47 U.S.C. §
22                                              227]
23
24
                                  INTRODUCTION
25
           1.    SHELLY ROBERTSON (Plaintiff) bring this action to secure redress
26
     from CAPITAL ONE BANK, N.A. (Defendant) for violations of the Rosenthal
27
     Fair Debt Collection Practices Act [CAL. CIV. CODE § 1788] and for violations
28
     of the Telephone Consumer Protection Act [47 U.S.C. § 227].
                                            -1-

                                                              COMPLAINT FOR DAMAGES
           Case 1:19-cv-01051-LJO-BAM Document 1 Filed 07/29/19 Page 2 of 8



 1                             JURISDICTION AND VENUE
 2         2.      Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as
 3   Plaintiff’s claims arise under the laws of the United States.
 4         3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
 5   because the acts and transactions alleged in this Complaint occurred here, Plaintiff
 6   resides here, and Defendant transacts business here.
 7                                        PARTIES
 8         4.      Plaintiff is an individual residing in Modesto, California. Plaintiff is
 9   a natural person from whom a debt collector seeks to collect a consumer debt
10   which is due and owing or alleged to be due and owing from such person.
11         5.      Defendant, is a national bank engaged in the business of collecting
12   debt in this state and in several other states, with its principal place of business
13   located in Virginia. The principal purpose of Defendant is the collection of debts
14   in this state and several other states, and Defendant regularly attempts to collect
15   debts alleged to be due another.
16                              FACTUAL ALLEGATIONS
17         6.      Within one year prior to the filing of this action, Defendant contacted
18   Plaintiff to collect money, property or their equivalent, due or owing or alleged to
19   be due or owing from a natural person by reason of a consumer credit transaction
20   and/or "consumer debt" with respect to Plaintiff’s personal credit account.
21         7.      Defendant constantly and continuously called Plaintiff at her cellular
22   telephone number ending in 9138 with the intent to harass Plaintiff into paying
23   alleged debt. Defendant called Plaintiff upwards of two (2) to four (4) times in a
24   single day.
25         8.      Defendant communicated with Plaintiff with such frequency as to be
26   unreasonable under the circumstances and to constitute harassment, including
27   upwards of four (4) or more telephone calls in one day. These calls were placed on
28   a daily basis for several months on end.

                                                -2-

                                                                     COMPLAINT FOR DAMAGES
             Case 1:19-cv-01051-LJO-BAM Document 1 Filed 07/29/19 Page 3 of 8



 1           9.    The natural and probable consequences of Defendant’s conduct was
 2   to harass, oppress or abuse Plaintiff in connection with the collection of the alleged
 3   debt.
 4           10.   On or about May 17, 2019, Plaintiff answered one of Defendant’s calls
 5   and advised an agent that Defendant was to cease placing any further calls to
 6   Plaintiff and her cellular telephone. Despite these clear instructions, Defendant
 7   continued to place its autodialed collection calls to Plaintiff’s cellular telephone
 8   well into July of 2019.
 9           12.   Upon information and belief, Plaintiff alleges that Defendant placed
10   approximately one hundred (100) additional automated collection calls to
11   Plaintiff’s cellular telephone after Plaintiff had revoked consent to receive such
12   calls on her cellular telephone.
13           13.   Defendant and/or its agent(s) used an “automatic telephone dialing
14   system”, as defined by 47 U.S.C. § 227(a)(1) to place these aforementioned
15
     collection calls to Plaintiff. The dead air that the Plaintiff experienced on the calls
16
     that she received (i.e., when Plaintiff answered there was several seconds where no
17
     other person was on the other end) is indicative of the use of an automatic telephone
18
19   dialing system.

20           14.   This “dead air” is commonplace with autodialing and/or predictive
21   dialing equipment. It indicates and evidences that the algorithm(s) being used by
22   Defendant’s and/or its agent’s autodialing equipment to predict when the live
23   human agents are available for the next call has not been perfected and/or has not
24
     been recently refreshed or updated. Thus resulting in the autodialer placing a call
25
     several seconds prior to the human agent’s ability to end the current call he or she
26
     is on and be ready to accept the new connected call that the autodialer placed,
27
28   without human intervention, to Plaintiff.

                                                 -3-

                                                                    COMPLAINT FOR DAMAGES
           Case 1:19-cv-01051-LJO-BAM Document 1 Filed 07/29/19 Page 4 of 8



 1         15.    The dead air is essentially the autodialer holding the call it placed to
 2   Plaintiff until the next available human agent is ready to accept it. Should the call
 3
     at issue been manually dialed by a live human being, there would be no such dead
 4
     air as the person dialing Plaintiff’s cellular telephone would have been on the other
 5
     end of the call the entire time and Plaintiff would have been immediately greeted
 6
 7   by said person.

 8         16.    Defendant’s calls constituted calls that were not for emergency
 9   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
10         17.    Defendant’s calls were placed to a telephone number assigned to a
11   cellular telephone service for which Plaintiff incurs a charge for incoming calls
12
     pursuant to 47 U.S.C. § 227(b)(1).
13
           18.    As of May 17, 2019, when Plaintiff first demanded that Defendant
14
     cease placing its calls to her cellular telephone, any such consent for Defendant to
15
16   place its autodialed calls (assuming it existed in the first place), was revoked by
17   Plaintiff. Accordingly, Defendant did not have Plaintiff’s “prior express consent”
18   to receive calls using an automatic telephone dialing system on his cellular
19   telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
20
           19.    As a result of Defendant’s alleged violations of law by placing these
21
     automated calls to Plaintiff’s cellular telephone without prior express consent,
22
     Defendant caused Plaintiff harm and/or injury such that Article III standing is
23
     satisfied in at least the following, if not more, ways:
24
25                a. Invading Plaintiff’s privacy;
26                b. Electronically intruding upon Plaintiff’s seclusion;
27                c. Intrusion into Plaintiff’s use and enjoyment of her cellular
28                telephone;
                                                -4-

                                                                   COMPLAINT FOR DAMAGES
              Case 1:19-cv-01051-LJO-BAM Document 1 Filed 07/29/19 Page 5 of 8



 1                  d. Impermissibly occupying minutes, data, availability to answer
 2                  another call, and various other intangible rights that Plaintiff has as to
 3
                    complete ownership and use of his cellular telephone;
 4
                    e. Causing Plaintiff to expend needless time in receiving, answering,
 5
                    and attempting to dispose of Defendant’s unwanted calls.
 6
                                 FIRST CAUSE OF ACTION
 7
                     (Violation of the RFDCPA, CAL. CIV. CODE § 1788)
 8
              20.   Plaintiff incorporates by reference all of the above paragraphs of this
 9
     Complaint as though fully stated herein.
10
              21.   Defendant violated the RFDCPA. Defendant’s violations include, but
11
     are not limited to, the following:
12
              (a)   Defendant violated CAL. CIV. CODE § 1788.11(d) by causing a
13
     telephone to ring repeatedly or continuously to annoy the person called; and
14
              (b)   Defendant violated CAL. CIV. CODE § 1788.11(e) by communicating,
15
     by telephone or in person, with the debtor with such frequency as to be
16
     unreasonable and to constitute an harassment to the debtor under the circumstances;
17
              (c)   Defendant violated CAL. CIV. CODE § 1788.17 by collecting or
18
     attempting to collect a consumer debt without complying with the provisions of
19
     Sections 1692b to 1692j, inclusive, of . . . Title 15 of the United States Code (Fair
20
     Debt Collection Practices Act).
21
              22.   Defendant’s acts, as described above, were done intentionally with the
22
     purpose of coercing Plaintiff to pay the alleged debt.
23
              23.   As a result of the foregoing violations of the RFDCPA, Defendant is
24
     liable to Plaintiff for actual damages, statutory damages, and attorney’s fees and
25
     costs.
26
27
28

                                                  -5-

                                                                      COMPLAINT FOR DAMAGES
           Case 1:19-cv-01051-LJO-BAM Document 1 Filed 07/29/19 Page 6 of 8



 1                            SECOND CAUSE OF ACTION
 2                       (Violations of the TCPA, 47 U.S.C. § 227)
 3         24.     Plaintiff incorporates by reference all of the above paragraphs of this
 4   Complaint as though fully stated herein.
 5         25.     Defendant violated the TCPA. Defendant’s violations include, but
 6   are not limited to the following:
 7         (a)    Within four years prior to the filing of this action, on multiple
 8   occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in
 9   pertinent part, “It shall be unlawful for any person within the United States . . . to
10   make any call (other than a call made for emergency purposes or made with the
11   prior express consent of the called party) using any automatic telephone dialing
12   system or an artificial or prerecorded voice — to any telephone number assigned
13   to a . . . cellular telephone service . . . or any service for which the called party is
14   charged for the call.
15         (b)    Within four years prior to the filing of this action, on multiple
16   occasions, Defendant willfully and/or knowingly contacted Plaintiff at Plaintiff’s
17   cellular telephone using an artificial prerecorded voice or an automatic telephone
18   dialing system and as such, Defendant knowing and/or willfully violated the TCPA.
19         26.     As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
20   entitled to an award of five hundred dollars ($500.00) in statutory damages, for
21   each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds
22   that Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled
23   to an award of one thousand five hundred dollars ($1,500.00), for each and every
24   violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
25         27.     Plaintiff is also entitled to seek injunctive relief prohibiting such
26   conduct in the future.
27
28

                                                 -6-

                                                                     COMPLAINT FOR DAMAGES
           Case 1:19-cv-01051-LJO-BAM Document 1 Filed 07/29/19 Page 7 of 8



 1                           VII. PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff respectfully requests that judgment be entered
 3   against Defendant for the following:
 4         (a)   An injunction prohibiting Defendant from contacting Plaintiff on
 5               Plaintiff’s cellular telephone using an automated dialing system
 6               pursuant to 47 U.S.C. § 227(b)(3)(A); and
 7         (b)   Actual damages pursuant to CAL. CIV. CODE § 1788.30(a); and
 8         (c)   As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1),
 9               Plaintiff is entitled to and requests five hundred dollars ($500.00) in
10               statutory damages, for each and every violation, pursuant to 47
11               U.S.C. § 227(b)(3)(B); and
12         (d)    As a result of Defendant’s willful and/or knowing violations of 47
13               U.S.C. § 227(b)(1), Plaintiff is entitled to and requests treble
14               damages, as provided by statute, up to one thousand five hundred
15               dollars ($1,500.00), for each and every violation pursuant to 47
16               U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C); and
17         (e)   Statutory damages pursuant to CAL. CIV. CODE § 1788.30(b); and
18         (f)   Costs and reasonable attorney’s fees pursuant to CAL. CIV. CODE §
19               1788.30(c); and
20         (g)   Awarding Plaintiff any pre-judgment and post-judgment interest as
21               may be allowed under the law; and
22         (h)   For such other and further relief as the Court may deem just and
23               proper.
24
25
26
27
28

                                               -7-

                                                                  COMPLAINT FOR DAMAGES
           Case 1:19-cv-01051-LJO-BAM Document 1 Filed 07/29/19 Page 8 of 8



 1
 2                            DEMAND FOR JURY TRIAL
 3         Please take notice that Plaintiff demands a trial by jury in this action.
 4
 5
 6
 7                                           RESPECTFULLY SUBMITTED,
 8   Dated: July 29, 2019                    MARTIN & BONTRAGER, APC
 9
10                                           By: /s/ Nicholas J. Bontrager
11                                                   Nicholas J. Bontrager
12                                                   Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -8-

                                                                    COMPLAINT FOR DAMAGES
